ALLEN, J.
1. Under Section 7610-1 General Code, if the board of education in a district fails to provide sufficient privileges for all the youth of school age in the district, the county board of education of the county to which such district belongs is under a mandatory obligation to provide sufficient school privileges for all the youth of school age in the district.
By virtue of the provisions of Sectin 7764-1, General Code, the privilege of going to a high school or of studying high school branches is one of the school privileges which a county board of education of the county must provide for all youth of schol age in the district upn failure of the board of education of the district to provide the same.
2. While a board of education has an option as to the method by which it will make high school branches accessible to school children in the district, it cannot by refusing to exercise any one of the options absolve itself from liability.
3. One for whose benefit a statutory duty is imposed, who intervenes to discharge another’s legal obligation where the obligation is of such a nature that actual and prompt performance thereof is of grave public concern after the person upon wfiom the obligation rests has failed or refused with knowledge of the facts to perform the obligation, is entitled to compensation for the performance of the service.
4. A parent who resides more than four miles from any high school in a rural school district, who is compelled to transport his children of compulsory school age who have finished the ordinary grade school curriculum to a high school more than four miles from his residence by reason of the refusal of the local board of education and the county board of education either to provide work in high school branches at some school within four miles of the children’s residence, or to transport the children to and from a high school, may recover in an action at law for such transportation.
Judgment reversed.
Marshall, C. J.. Matthias, Day, Kinkade and Robinson. JJ., concur. Jones, J.. dissents from proposition four of the syllabus and from the judgment.